Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
            This communication office action is in response to election/restriction requirement received on 3/10/2021. Applicant’s elected without traverse the subject matter of Group I (claims 1-13) for examination. Applicant is requested to cancel the non-elected claims in the next communication The restriction is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Wu  U.S. Patent Pub. No. 2018/0049181.

As to claim1, Wu teaches an electronic device comprising:
 a narrowband internet of things (NB-IoT) circuit (see at least abstract and paragraphs 0005 and 0006, Wu discloses a narrowband internet of things communication comprises storage device and processing circuit); 
a shared central processor to control the narrowband internet of things circuit (see at least paragraph 0019, and fig,2, Wu discloses a processor in a communication device); 
a shared memory to store data or code from the shared central processor (see at least (see at least paragraph 0019, Wu discloses  a memory of a communicating device); and 
a communicator controlled by the shared central processor, wherein the communicator stores the data or the code in the shared memory (see  at least paragraph 0017, Wu discloses communication interface for connecting to wireless communication system)

As to claim 2, Wu teaches the electronic device as claimed in claim 1, wherein: the narrowband internet of things circuit has an idle period in which the narrowband internet of things circuit does not transmit or receive the data or the code, and the communicator transmits or receives or transfers the data or the code in the idle period (see at least paragraph 0007, entering idle mode).  
As to claim 6, Wu teaches the electronic device as claimed in claim 1, further comprising a shared communicator, wherein the shared communicator is connected to 

As to claim 7, Wu teaches the electronic device as claimed in claim 6, wherein the shared communicator includes a radio frequency (RF) communicator.  

As to claim 8, Wu teaches the electronic device as claimed in claim 1, further comprising an external storage device, wherein the external storage device transmits and receives the data or the code to and from the shared central processor and the shared memory (see at least abstract and paragraph 0019, Wu discloses transmitting and receiving date from an external storage device).  
As to claim10, Wu teaches the electronic device as claimed in claim 9, wherein the external storage device includes a NOR flash (see at least paragraph 0019, Wu discloses multiple storage device including non-volatile storage devices such as flash memory).  
As to claim12, the electronic device as claimed in claim 11, wherein the external storage device includes a NAND flash (see at least paragraph 0019, Wu discloses multiple storage device including non-volatile storage devices, NAND is a non-volatile storage device).  
As to claim13, Wu teaches the electronic device as claimed in claim 11, wherein the shared nonvolatile memory includes an MRAM (see at least paragraph 0019, Wu discloses non-volatile storage devices, MRAM is a nonvolatile storage device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and further in view of Wang et al. U.S. Patent Pub. No. 2018/0376417 (referred to here after as Wang).

As to claim 3, Wu teaches the electronic device as claimed in claim 2. Wu does not explicitly teach a power saving mode (PSM) period.  However, Wang teaches IoT devices are capable of invoking power saving functions by entering power saving mode (PSM) and/or extended discontinuous reception (eDRX). (See at least paragraphs 0015, 0016 and 0062).


As to claim 4, Wu teaches the electronic device as claimed in claim 2. Wu does not explicitly teach wherein the idle period includes extended discontinuous reception (eDRX) period.  However, However, Wang teaches IoT devices are capable of invoking power saving functions by entering power saving mode (PSM) and/or extended discontinuous reception (eDRX). (See at least paragraphs 0015, 0016 and 0062).
It would have been obvious to one of the to one of the ordinary skilled in the art before the effective filing date of the invention to combine the teachings of Wang with those of Wu for making the system more efficient by placing IoT devices in sleep mode (ex. eDRX cycle reporting) between data collection and placing PSM data reporting events by saving network resources by reducing connectivity requests.

As to claim 5, Wu teaches the electronic device as claimed in claim 4. Wu does not explicitly teach a global navigation satellite system (GNSS).  However, Wang teaches global navigation satellite system for identifying the location of an IoT device (see paragraph 0046-Wang). 
It would have been obvious to one of the to one of the ordinary skilled in the art before the effective filing date of the invention to combine the teachings of Wang with .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and further in view of Olinsky et al. U.S. Patent Pub. No. 2018/0165157 (referred to hereafter as Olinsky).

As to claim 9, WU teaches the electronic device as claimed in claim 8.Wu does not explicitly teach performing execution in Place (XiP). However, Olinsky teaches an application in which the application is execute-in-place (XiP) in flash, the primary copy to be executed in flash memory and saved (see paragraph 0055).
It would have been obvious to one of the to one of the ordinary skilled in the art before the effective filing date of the invention to combine the teachings of Wang with those of Olinsky to avoid loading and reassembling of an application into a RAM of the flash memory by storing execute-in-place ( XIP) program objects in a non-segmented manner, thus reducing overhead associated with execution of the application.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and further in view of Liu et al. U.S. Patent Pub. No. 2004/0186949 (referred to hereafter as Liu).

As to claim 11, Wu teaches the electronic device as claimed in claim 8. Wu does not explicitly teach an external storage device is not capable of performing XiP (eXecution in Place), However, Liu teaches an external storage device is not capable of performing XiP (eXecution in Place) (see at least paragraphs 0004 and 0006 of Liu).
It would have been obvious to one of the to one of the ordinary skilled in the art before the effective filing date of the invention to combine the teachings of Wang with those of Liu to ensure the data stored in the memory and decrease power consumption  and processing time, consequently save network resources and increase performance.


             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 

System and Method for user equipment network capability control in radio access networks. Huang et al. U.S. Patent No. 10,880,829.
Subscription-based event notification techniques for reducing data buffering in mobile networks. Livanos et al. U.S. Patent No. 10,805,178.
Executing applications from a semiconductor nonvolatile memory. Rudie U.S. Patent Pub. No. 2019/0146812.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2457